It is ordered and adjudged by this court, that the order of the said public utilities commission of Ohio be, and the same is hereby, reversed. And inasmuch as the judges who concur in the judgment in this case do not agree upon the grounds upon which the judgment is put, no authoritative opinion is filed, but the several judges concurring may file opinions setting forth their views.
It is further ordered that said cause be remanded to the public utilities commission for further proceeding according to law.

Orders reversed.

Marshall, C. J., Johnson, Hough and Wanamaker, JJ., concur.